 

Exhibit 10.3

 

SECURITIES EXCHANGE AGREEMENT

 

This Securities Exchange Agreement (this “Agreement”) is dated as of September
10, 2018, by and among VEGALAB, INC., a Nevada corporation (the “Company”), and
WALLACE REAL ESTATE, LLC, a California Limited Liability Company, OTTIE J.
WALLACE, TRUSTEE OF THE WALLACE BYPASS TRUST UNDER THE OTTIE JOEL AND ELIZABETH
WALLACE FAMILY TRUST, and ELBULINICK PROPERTIES LLC, a California Limited
Liability Company (individually, a “Subscriber” and, together, the
“Subscribers”).

 

IN CONSIDERATION of the mutual covenants contained in this Agreement, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Company and the Subscribers agree as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1         Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting any party hereto, or any of their
respective properties, before or by any court, arbitrator, governmental or
administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 12b-2 adopted under
the Exchange Act.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Knowledge” means, with respect to any statement made to the knowledge of a
party, that the statement is based upon actual knowledge of the officers or
managers of a corporate or company party having responsibility for the matter or
matters that are the subject of the statement, after due inquiry, or the actual
knowledge of the individual making the statement, after due inquiry.

 

“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal, preemptive right or other restrictions of any kind.

 

 

 

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Person to which the term
applies, or (iii) an adverse impairment to a Person’s ability to perform on a
timely basis its obligations.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“PSA” means that certain Purchase and Sale Agreement entered into by and between
WALLACE REAL ESTATE, LLC, a California Limited Liability Company, OTTIE J.
WALLACE, TRUSTEE OF THE WALLACE BYPASS TRUST UNDER THE OTTIE JOEL AND ELIZABETH
WALLACE FAMILY TRUST, and ELBULINICK PROPERTIES LLC, a California Limited
Liability Company (together, the “Seller”), and RYAN LAW GROUP, PLLC., a Florida
Professional Limited Liability Company, or its Assigns, dated June 1, 2018, and
concerning that certain real property located in Merced County, California,
commonly known as the Tuttle Cross Dock (“the Tuttle Property”), which PSA was
assigned to the Company effective September 7, 2018.

 

“SEC Disclosure Documents” has the meaning set forth in Section 3.1(f).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the 157,729 shares of Common Stock being exchanged pursuant to
Section 2.1.

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

ARTICLE II.

EXCHANGE

 

2.1         Consideration for Shares. Subscribers hereby accept the Shares in
consideration of and in exchange for $500,000 of purchase price for the Tuttle
Property set forth in the PSA.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Subscribers:

 

(a)         Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the state of Nevada, with the requisite power and authority to own
and use its properties and assets and to carry on its business as currently
conducted. The Company is not in violation of any of the provisions of its
articles of incorporation, bylaws or other organizational or charter documents.

 

 2 

 

 

(b)         Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith. Each Transaction Document has been duly executed by the
Company and constitutes the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(c)         No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not (i) conflict with or violate any
provision of the Company’s articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(d)         Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing with the Commission of one or more reports disclosing
this Agreement and the transactions contemplated hereby, (ii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act and under applicable state securities statutes pertaining to
the purchase and sale contemplated by this Agreement, and (iii) those that have
been made or obtained prior to the date of this Agreement.

 

(e)         Issuance of the Shares. The Shares have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and non-assessable, free and clear of all
Liens. The Shares are not subject to any preemptive or similar rights to
subscribe for or purchase securities.

 

 3 

 

 

(f)          SEC Disclosure Documents. The Company has delivered to the
Subscribers all reports filed by the Company under the Exchange Act for the
twelve months preceding the date of this Agreement (such reports, as amended,
collectively, the “SEC Disclosure Documents”). As of their respective dates, the
SEC Disclosure Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Disclosure Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

(g)         Material Changes. Except as disclosed in the SEC Disclosure
Documents, since the date of the latest audited financial statements included
within the SEC Disclosure Documents, (i) there has been no event, occurrence or
development that has had or that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice, (B) liabilities not required to be reflected in
the Company’s financial statements pursuant to GAAP or required to be disclosed
in filings made with the Commission, (C) other liabilities that would not,
individually or in the aggregate, have a Material Adverse Effect, and (D) the
Note, (iii) the Company has not altered its method of accounting or the identity
of its auditors, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except Common Stock issued pursuant to existing Company
stock option plans or executive and director compensation arrangements.

 

(h)         Litigation. There is no Action that (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or (ii) that could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect. None of the Company or any director or officer (in his
or her capacity thereof), is or has been during the ten-year period prior to the
date hereof the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company (in his
or her capacity as such).

 

3.2         Representations and Warranties of the Subscribers. The Subscribers
hereby represent and warrant to the Company as follows:

 

(a)         Organization and Qualification. The Subscribers are entities duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the state of California, with the requisite power and authority to
own and use their properties and assets and to carry on their businesses as
currently conducted. The Subscribers are not in violation of any of the
provisions of their articles of incorporation, bylaws or other organizational or
charter documents.

 

 4 

 

 

(b)         Authorization; Enforcement. The Subscribers have the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Subscribers and the consummation by them of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Subscribers and no further action is required by the Subscribers in
connection therewith. Each Transaction Document has been duly executed by the
Subscribers and constitutes the valid and binding obligation of the Subscribers
enforceable against the Subscribers in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(c)         Investment Intent. The Subscribers are acquiring the Shares as
principal for their own account for investment purposes only and not with a view
to or for distributing or reselling such Shares or any part thereof, without
prejudice, however, to the Subscribers’ right at all times to sell or otherwise
dispose of all or any part of such Shares in compliance with applicable federal
and state securities laws. Subject to the immediately preceding sentence,
nothing contained herein shall be deemed a representation or warranty by the
Subscribers to hold the Shares for any period of time. The Subscribers are
acquiring the Shares hereunder in the ordinary course of their businesses. The
Subscribers do not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Shares.

 

(d)         Subscribers’ Status. At the time the Subscribers were offered the
Shares, they were, and at the date hereof they are, “accredited investors” as
defined in Rule 501(a) under the Securities Act. The Subscribers are not
registered broker-dealers under Section 15 of the Exchange Act.

 

(e)         General Solicitation. The Subscribers are not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(f)          Access to Information. The Subscribers acknowledge that they have
reviewed the SEC Disclosure Documents and have been afforded (i) the opportunity
to ask such questions as they have deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of the Subscribers or their
representatives or counsel shall modify, amend or affect the Subscribers’ right
to rely on the truth, accuracy and completeness of the SEC Disclosure Documents
and the Company’s representations and warranties contained in the Transaction
Documents.

 

 5 

 

 

(g)         Independent Investment Decision. The Subscribers have independently
evaluated the merits of its decision to purchase Shares pursuant to the
Transaction Documents.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1         Restrictions on Transfer. Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of the Shares, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act. Certificates evidencing the Shares
will contain the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 

The Subscribers are advised that after six months have elapsed from the date of
the exchange the Shares may be sold by a Subscriber in a brokers’ transaction
(as defined in Rule 144(g)), directly to a market maker, or in a riskless
principal transaction (as defined in Rule 144(f)) without further restriction
under the Securities Act subject to complying with the conditions of Rule 144
adopted under the Securities Act, which include (a) the Subscriber is not an
Affiliate of the Company and has not been an Affiliate during the three months
preceding the date of sale, (b) the Company has filed all required reports under
section 13 of the Exchange Act during the 12 months preceding the date of sale,
and (c) the Company has submitted and posted on its website every Interactive
Data File required to be submitted and posted pursuant to Rule 405 of SEC
Regulation S-T during the 12 months preceding such sale.

 

ARTICLE V.

MISCELLANEOUS

 

5.1         Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents. The Company shall pay all
stamp and other taxes and duties levied in connection with the sale of the
Shares.

 

 6 

 

 

5.2         Entire Agreement. The Transaction Documents contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

5.3         Notices. Any notice or other communication required or permitted to
be delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received: (a) if delivered by hand, when
delivered; (b) if sent by electronic mail, telegram, cablegram or other
electronic transmission, upon delivery; (c) if sent by registered, certified or
first class mail, the fifth day after being sent; and (c) if sent by overnight
delivery via a national courier service, one business day after being sent, in
each case to the address or email address set forth beneath the name of such
party below (or to such other address, email address or facsimile telephone
number as such party shall have specified in a written notice given to the other
parties hereto):

 

If to the Company: Vegalab, Inc.   Attn: Chief Executive Officer   636 U.S.
Highway 1, Ste. 110   North Palm Beach, FL 33408   E-mail: dds@vegalab.com    
If to Subscribers: Wallace Real Estate, LLC, Ottie J. Wallace, Trustee Of The  
Wallace Bypass Trust Under the Ottie Joel and Elizabeth   Wallace Family Trust,
and Elbulinick Properties LLC   Attention: Mr. Bud Wallace   9290 E. Hwy 140  
Planada, CA 95365   E-Mail: Bud@wallacetransport.com

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

5.4         Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and the Subscribers. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.5         Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed by its fair meaning as if drafted jointly by the parties, and
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

 

 7 

 

 

5.6         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Neither the Company nor the Subscribers may assign this Agreement or any rights
or obligations hereunder without the prior written consent of the other.

 

5.7         No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor shall any provision hereof be
enforced by, any other Person.

 

5.8         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the state of
Nevada, without regard to the principles of conflicts of law thereof.

 

5.9         Survival. The representations, warranties, agreements and covenants
contained herein shall survive the closing of the transactions contemplated
hereby and the delivery of the Shares.

 

5.10       Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

5.11       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the
Subscribers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

 

5.12       Issuance of Shares. Subscribers request, and the Company agrees, that
the Shares shall be issued to the Subscribers as follows:

 

(a)         Wallace Real Estate, LLC (52,577 shares), and;

 

(b)         Elbulinick Properties, LLC (105,155 shares)

 

5.13       Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature page
signed by party is delivered by email or facsimile transmission, such signature
page shall create a valid and binding obligation of the party executing (or on
whose behalf such signature is executed) the signature page with the same force
and effect as if such signature page were an original thereof.

 

SIGNATURES PAGE FOLLOWS

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

COMPANY:

 

VEGALAB, INC.

 

By: /s/ David Selakovic   Name: David Selakovic, Chief Executive Officer  

 

SUBSCRIBERS:

 

WALLACE REAL ESTATE, LLC, a California Limited Liability Company,

 

By: /s/ OTTIE J. WALLACE   OTTIE J. WALLACE, Authorized Member  

 

THE WALLACE BYPASS TRUST UNDER THE OTTIE JOEL AND ELIZABETH WALLACE FAMILY
TRUST, and ELBULINICK PROPERTIES LLC, a California Limited Liability Company

 

By: /s/ OTTIE J. WALLACE  

OTTIE J. WALLACE, TRUSTEE and

sole owner of ELBULINICK PROPERTIES LLC

 

 

 9 

